Case 2:20-cv-10138-SFC-DRG ECF No. 7 filed 03/03/20       PageID.22   Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MARK FULTZ,                                           CASE NO: 2:20-CV-10138

                    Plaintiff,                              HON. SEAN F. COX

v.

HIT PORTFOLIO I OWNER,
LLC,

                    Defendant.

Lawrence A. Fuller                         Jaclyn R. Giffen (P75316)
FULLER, FULLER                             LITTLER MENDELSON, P.C.
12000 Biscayne Blvd., Suite 502            200 Renaissance Center, Suite 3110
North Miami, Florida 33181                 Detroit, Michigan 48243
Tel: (305) 891-5199                        Tel: (313) 313-202-3261
lfuller@fullerfuller.com                   jgiffen@littler.com
                                           Attorneys for Defendant
M.J. Stephen Fox
FOX & ASSOCIATES
2536 Red Clover Drive SE
Ada, Michigan 49301
Tel: (616) 676-4300
foxlawfirm@aol.com
Attorneys for Plaintiff


        STIPULATED ORDER OF DISMISSAL WITH PREJUDICE

      This matter having come before the Court, and Plaintiff, Mark Fultz, and

Defendant, HIT Portfolio I Owner, LLC, through their respective counsel, having

stipulated to the entry of an Order dismissing the case with prejudice and without
Case 2:20-cv-10138-SFC-DRG ECF No. 7 filed 03/03/20        PageID.23   Page 2 of 2




costs or attorney fees to any party, and the Court being otherwise fully advised in

the premises;

      IT IS HEREBY ORDERED that this matter is Dismissed with Prejudice,

and without costs or attorney fees to any party.


Dated: March 3, 2020                    s/Sean F. Cox
                                        Honorable Sean F. Cox
                                        United States District Judge


PLAINTIFF AND DEFENDANT, THROUGH THEIR RESPECTIVE COUNSELS,
STIPULATE TO THE ENTRY OF THIS ORDER TO DISMISS CASE.

So Stipulated:

FULLER, FULLER                            LITTLER MENDELSON, P.C.

/s/ Lawrence A. Fuller (w/consent)        /s/ Jaclyn R. Giffen
Lawrence A. Fuller                        Jaclyn R. Giffen (P75316)
12000 Biscayne Blvd., Suite 502           200 Renaissance Center, Suite 3110
North Miami, Florida 33181                Detroit, Michigan 48243
(305) 891-5199                            (313) 202-3261
lfuller@fullerfuller.com                  jgiffen@littler.com
                                          Attorneys for Defendant
FOX & ASSOCIATES
M.J. Stephen Fox
2536 Red Clover Drive SE
Ada, Michigan 49301
(616) 676-4300
foxlawfirm@aol.com
Attorneys for Plaintiff

Dated: February 26, 2020                  Dated: February 26, 2020




                                          2
